Citation Nr: 0816930	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  02-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
at L5-S1 with spina bifida occulta.

2.  Entitlement to service connection for bilateral pes 
cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to April 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which determined that new and material evidence had 
not been submitted to reopen previously denied claims for 
service connection for spondylolisthesis at L5-S1 with spina 
bifida occulta and for bilateral pes cavus.

Following a November 2003 remand, however, the Board issued a 
decision in December 2006 reopening these claims on the basis 
of new and material evidence.  The Board then proceeded to 
again remand these claims to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration on the underlying merits (i.e., on a de novo 
basis).  The additional development before readjudication of 
the claims included providing the veteran a corrective 
Veterans Claims Assistance Act (VCAA) notice and having him 
examined for a medical opinion indicating whether his 
military service chronically aggravated his low back disorder 
and bilateral pes cavus.

In his October 2002 substantive appeal (VA Form 9), the 
veteran had requested a hearing in Washington, DC, before the 
Board.  However, he subsequently had provided a signed 
statement, dated in February 2003, indicating that financial 
and health constraints precluded him from coming to a hearing 
scheduled at the Board for March 12, 2003.  So the Board 
deemed his hearing request withdrawn.  See 38 C.F.R. § 
20.702(e) (2007).




FINDINGS OF FACT

1.  The veteran's spina bifida occulta is a congenital defect 
that clearly and unmistakably existed prior to him beginning 
his military service.  In addition, his Grade 1 
spondylolisthesis at L5-S1 clearly and unmistakably existed 
prior to him beginning his military service.

2.  As well, the veteran's bilateral pes cavus is a 
congenital defect that clearly and unmistakably existed prior 
to him beginning his military service.  

3.  The competent medical evidence also clearly and 
unmistakably establishes the veteran has no additional 
disability in his low back and/or feet from a 
permanent worsening during service of these pre-existing 
conditions by a superimposed disorder that was manifested in 
service.  Indeed, to the contrary, the June 2007 VA examiner 
that evaluated the veteran on remand determined that his 
current low back disorder and bilateral pes cavus are 
unrelated to the back, foot, and arch pains he experienced 
while on active duty in the Air Force or the treatment that 
he received in the military.


CONCLUSIONS OF LAW

1.  The veteran's low back disorder was not incurred in or 
aggravated by his active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2. The veteran's bilateral pes cavus was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in October 2001, April and December 2004 and 
April 2007 (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claims, or something to the 
effect that he should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
Dingess letter in January 2007, on remand, discussing the 
downstream disability rating and effective date elements of 
the claims and then went back and readjudicated the claims in 
the December 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology of his 
low back condition and bilateral pes cavus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.



Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).  See also Vanerson v. 
West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  Where during 
service, however, a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).

In this precedent opinion, VAOPGCPREC 82-90, VA's General 
Counsel indicated there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect 
during service.  

In this case, the presumption of soundness applies because a 
clinical evaluation during the veteran's enlistment 
examination in November 1975 revealed that his spine and feet 
were normal.  There were no complaints referable to his low 
back or feet and no pertinent diagnosis.  The Board therefore 
must presume he was in sound physical condition at the time 
he entered service in December 1975.

For the reasons set forth below, however, the Board finds 
that the presumption of soundness has been rebutted as clear 
and unmistakable evidence shows the veteran's spina bifida 
occulta and bilateral pes cavus are congenital defects and, 
therefore, necessarily pre-existed his military service, and 
that his Grade 1 spondylolisthesis at L5-S1 also existed 
prior to his service.  He also clearly and unmistakably has 
no additional disability from aggravation (i.e., a permanent 
worsening) of these 
pre-existing conditions during service by superimposed 
disease or injury.



II.  Whether the Veteran is Entitled to Service Connection 
for Spondylolisthesis at L5-S1 with Spina Bifida Occulta

The veteran claims this condition is a result of his military 
service or, in the alternative, that his service aggravated 
his pre-existing low back condition.  More specifically, he 
contends that he injured his low back beginning in June 1977 
during service due to his military occupational specialty 
(MOS) as a munitions maintenance specialist.  He believes 
that his frequent heavy lifting during service caused his 
current back problems of degenerative joint and disc disease 
or aggravated his pre-existing congenital low back condition.

The veteran's service medical records note numerous 
complaints of back pain during service.  Beginning in a 
November 1977 service medical report, he complained of low 
back pain.  X-rays taken at that time revealed spina bifida 
occulta at L-5 and early Grade 1 spondylolisthesis of the L5-
S1.  The examiner indicated this was probably an old 
condition that could get worse.  He diagnosed Grade 1 
spondylolisthesis of the S5-S1 and spina bifida occulta.  A 
December 1977 service medical report noted continued 
complaints of lower back pain.

At a Medical Evaluation Board (MEB) in January 1978, the 
veteran reported low back pain without radiation since June 
1977, which he said was exacerbated by lifting.  The examiner 
noted the veteran's history of back pain in November 1977 and 
that his pain was due to his spondylolisthesis, which in turn 
was believed to have existed prior to his entrance into 
service.  Objective findings noted a significant degree of 
paravertebral spasm.  A neurologic examination found no 
deficits.  X-rays of his lumbosacral spine showed a spina 
bifida occulta and spondylolisthesis of L5-S1 with a Grade I 
slip of L5 on S1.  This doctor diagnosed spondylolisthesis, 
L5 and S1 with spina bifida occulta.  When examined in 
December 1977, the veteran's feet were clinically evaluated 
as abnormal and it was noted that he had bilateral 
"congenital" pes cavus.



The examiner indicated the veteran could not lift objects 
over about 20 pounds because of his spondylolisthesis.  This 
examiner also concluded this condition existed prior to 
service and that, while the veteran's lower back was somewhat 
aggravated by service, this condition did not worsen due to 
his activity in the military.

A February 1978 summary statement from the US Air Force 
Physical Evaluation Board (PEB) concurred with the findings 
of the MEB, however, it noted disagreement with the 
recommendation of no service aggravation for the diagnosis of 
spondylolisthesis.  The PEB felt that the unique duties of 
the veteran's military occupation had contributed to the 
onset of his back problem by an additional 10 percent.

The veteran received a medical discharge from the military in 
April 1978, partly because of his low back condition.  So, in 
short, his service medical records show treatment for low 
back pain and a medical discharge partially as a consequence.  
However, while agreeing he had a pre-existing low back 
disorder, the PEB and MEB had conflicting opinions concerning 
whether his military service had aggravated this pre-existing 
condition.

After service, the veteran complained of lower back pain 
occasionally radiating in his thighs, mild paresthesias of 
the thighs, and decreased range of motion.

An August 1978 outpatient treatment record shows the veteran 
presented with complaints of back pain - which he said 
occasionally radiated into his thighs.  He also complained of 
mild intermittent paresthesias in his thighs with decreased 
range of motion.  The diagnosis was questionable 
spondylolisthesis at L-5, with no symptoms of sciatica or 
objective findings.



In a March 1993 statement the veteran indicated he was still 
seeking to establish his entitlement to service connection 
for his low back condition.  Along with his statement he 
submitted VA outpatient treatment records, dated in March 
1993, showing he had surgery on his back in 1991 following a 
civilian work-related injury.  The examiner diagnosed chronic 
low back pain, status post lumbar spine surgery.  

In September 2001, VA afforded the veteran a VA spine 
examination.  An extensive medical history was noted.  He 
related that he had injured his L5-S1 in service and had 
received a medical discharge in 1978.  Thereafter, in 1990 he 
herniated a disk and in 1993 underwent a fusion with 
placement of steel rods involving two levels, including the 
L5-S1 level.  Subsequently, in 1996 he was involved in a 
motor vehicle accident and had a two level diskectomy with 
fusion of the cervical spine with bone plugs.  His current 
complaints consisted of a burning pain radiating down both 
legs and cramps in his calves and upper arms, as well as 
numbness in various digits.  He was unable to stand for more 
than 30 to 45 minutes and was unable to bend over and tie his 
shoe or put his pants on. Additionally, he could not walk for 
more that 100 yards or sit for more than 10 to 15 minutes 
without changing positions.  This examiner diagnosed status 
post lumbosacral spinal fusion and evidence of all four 
extremity radiculopathies.  

In November 2003, the Board remanded the veteran's claims - 
primarily to obtain his Social Security Administration (SSA) 
records.  VA obtained these records in May 2004.  Those dated 
in May 2003 show his disability is due to a disorder of the 
back (discogenic and degenerative).  The date the disability 
began was July 1990, the date of his second civilian work-
related injury.  The impression was long-standing 
spondylosis.  A hospital report dated in December 1990 showed 
low back pain with a diagnosis of the same.  A hospital 
report dated in March 1991 indicated discharge diagnoses of 
herniated nucleus pulposus L4-L5 and spondylolysis of 
L5-S1.  The physician commented that the veteran obviously 
had a long-standing history of spondylosis, which contributed 
to his increased back pain.



A May 1995 outpatient treatment record showed chronic back 
pain due to a ruptured disc.  An examination dated in October 
1995 found a history of herniated lumbar discs at L5-S1 and 
L4-L5 from a job injury in July 1991.  This doctor provided 
an assessment of disc disease of the spine, probably nerve 
root scarring.  A May 2003 evaluation noted decreased 
lordotic curve of the lower back and tenderness over the 
lumbar spine and the cervical spine.  This doctor diagnosed 
lumbar disc disease, cervical neck disc disease secondary to 
trauma, with a history of laminectomy at L4-L5.

More recent treatment records from Pee Dee Orthopaedic in 
January 2007 show a diagnosis of moderately severe central 
canal stenosis at L3-L4, moderate central canal stenosis at 
L2-L3 with bilateral foraminal stenosis at L5-S1 level.  
In February 2007, x-rays revealed lumbar spine fusion at L4-
L5 with anterior bridging osteophyte and spondylosis multiple 
levels.  An MRI showed severe lumbar stenosis at L3-L4 
moderate at L2-L3, L3-L4, and L5-S1.  The examiner provided 
an impression of chronic lower back, degenerative disc 
disease/degenerative joint disease of the lumbar spine and 
possible lumbar stenosis.

To comply with the Board's December 2006 remand directive, 
the AMC provided the veteran a compensation examination in 
June 2007 to determine whether his military service 
chronically aggravated his low back condition, assuming it 
pre-existed his service.  Before the examination, the 
examiner reviewed the claims file for the veteran's pertinent 
medical and other history, noting his complaints of low back 
pain in service in November 1977.  This examiner also noted 
that the veteran's service medical records attributed his 
pain to "congenital" spina bifida occulta and Grade 1 
spondylolisthesis at L5-S1, both of which were considered to 
be pre-existing conditions that were not aggravated by 
service.  This doctor also noted the veteran's civilian, 
work-related, intercurrent low back injury in July 1990.  
Objective findings noted his posture was normal with no 
evidence of spasm or apparent tenderness.  Range of motion 
testing revealed 60 degrees of flexion, 15 degrees of 
extension, 15 degrees of lateral bending to the left, 20 to 
the right and 40 degrees of rotation in each direction.  
Lower extremity strength and sensory responses were normal.  
Straight leg testing caused radiation of pain into the legs.  
X-rays revealed posterior rod and screw fusion device from L4 
through S1 without evidence of complication.

The examiner diagnosed congenital spina bifida occulta with a 
reported lack of symptoms prior to service.  This doctor 
opined this condition was not substantially aggravated by the 
veteran's military service.  In this regard, said this 
examiner, given the documentation in the record of the July 
1990 civilian job injury to the veteran's lower back and 
subsequent surgery, his current back condition was 
most likely caused by that July 1990 civilian injury rather 
than by the strain from lifting during service in 1977.  This 
examiner concluded it is less than 50 percent likely that the 
veteran's current back condition was caused by his 1977 
injury in service.

There is no medical evidence refuting this unfavorable nexus 
opinion.  That is, there is no medical evidence indicating 
the veteran's currently diagnosed low back condition, to 
include his multilevel lumbar fusion, is related to or was 
aggravated by his military service.  His spine bifida occulta 
has been confirmed as a congenital abnormality, so 
necessarily pre-existed his military service.  Moreover, 
although the June 2007 VA examiner acknowledged the veteran 
had complaints of low back pain while in service, this 
examiner ultimately concluded that any current low back pain 
was caused by the 1991 intercurrent injury as a civilian, 
rather than any specific injury in service.  Indeed, other 
records show the veteran actually had two work-related 
injuries in 1987 and July 1990 (at least one of which 
resulted in surgery), as well as two motor vehicle accidents 
in 1996 and 2001.  In addition, there also is no indication 
of degenerative joint disease (arthritis) in his low back - 
certainly to a compensable degree of at least 10 percent, 
within one year after his service ended.  This evidence goes 
against finding this condition was either directly or 
presumptively incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.



The only evidence in favor of the veteran's claim is his lay 
statements that he experienced pain in his lower back during 
service, but this is conceded, even by the VA examiner.  And 
although the veteran is competent to report symptoms 
(pain, etc.) he has experienced involving his lower back, he 
is not competent to etiologically link his current low back 
disorder to injuries he sustained during his military 
service.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The Board thus concludes there is both clear and unmistakable 
evidence the veteran had a pre-existing low back condition 
and that it was not chronically aggravated during his 
military service - certainly beyond its natural progression, 
by superimposed disease or injury.  His claim therefore must 
be denied.

III.  Whether the Veteran is Entitled to Service Connection 
for Bilateral Pes Cavus

The veteran also attributes his bilateral pes cavus to his 
military service or, in the alternative, contends his service 
aggravated this pre-existing condition.

The veteran's service medical records note numerous 
complaints of foot pain.  Beginning in a July 1977 service 
medical report, he complained of increasing tightening of his 
metatarsal arches over the past two years.  He reported arch 
pain with prolonged walking or standing.  He noted that his 
mother had a similar problem with her feet and was unable to 
tolerate shoes for long periods of time.  The examiner 
provided a provisional diagnosis of cavus foot, bilateral, 
etiology unknown.  The veteran was subsequently referred for 
a neurological consultation



During his August 1977 neurological consultation, the veteran 
said he began experiencing a tightening in his arches during 
basic training upon noticing that running caused discomfort.  
He reported that when he walked up a hill he could feel a 
"strain" on his lower extremities along with a "cramping" 
sensation.  
The examiner noted that the veteran's mother and maternal 
aunt had the same problem.  This doctor diagnosed idiopathic 
pes cavus with no chronic neurologic etiology.

An orthopedic consult in October 1977 indicated the veteran 
complained of bilateral plantar pain, which he said had 
become progressively worse.  The examiner diagnosed 
"congential" pes cavus.  In November 1977, the veteran 
reported that he and his mother had foot problems their 
entire life.  The evaluating doctor diagnosed moderate pes 
cavus.  Another examiner diagnosed congential bilateral pes 
cavus and recommended that the veteran have a corrective 
procedure, but he refused to have the surgery.

In October, November, and December 1977 the veteran again 
presented with continuing complaints of bilateral plantar 
pain.  The diagnosis continued to be congenital bilateral pes 
cavus.

During a Medical Board evaluation in January 1978, the 
veteran complained of bilateral foot pain especially upon 
weight bearing for long periods of time and when running and 
marching.  The examiner indicated this condition was first 
noted in basic training and had become progressively worse.  
This doctor also noted the veteran had a family history of 
pes cavus deformity on the maternal side.  A review of his 
records disclosed that the orthopedic evaluation had 
diagnosed congential familial pes cavus which existed prior 
to entrance into the service, but which was aggravated by the 
stress of having to march and undergo basic training.  
The Medical Board diagnosed bilateral congenital familial pes 
cavus feet, which were moderately rigid.  The Medical Board 
concluded the prognosis of the veteran's feet was poor 
because of the early development of these symptoms.  


The Medical Board further concluded that the veteran's 
bilateral pes cavus deformity existed prior to him beginning 
his military service and that, while this condition was 
somewhat aggravated by his service, it did not worsen due to 
his activity in the military - meaning beyond the ordinary 
progression of the disease.  Indeed, in February 1978, both 
the Medical Board evaluation report and the U.S. Air Force 
Evaluation Board determined that the veteran's military 
service did not permanently aggravate his bilateral pes 
cavus.

So, in short, the veteran's service medical records show 
treatment for bilateral pes cavus on a number of occasions.  
However, since none of these records makes any reference to a 
superimposed disease or injury related to his congenital 
bilateral pes cavus, they provide highly probative evidence 
against his claim.

Based on these proceedings, the veteran received a medical 
discharge from the military in April 1978, partly because of 
his bilateral pes cavus.

At a VA examination for his spine in September 2001, the 
veteran reported that he had continued to have painful arches 
in both feet since service.  The examiner found congenital 
pes cavus with very high arches and what appeared to be club 
feet.  This doctor also noted evidence of radiculopathy in 
all four extremities.  

SSA disability records dated in May 2003 did not show a 
disability due to bilateral pes cavus nor did they show any 
treatment for this condition.  In fact, the veteran's claims 
file makes no reference to any treatment for his congenital 
pes cavus since his discharge from service.  

To comply with the Board's December 2006 remand directive, 
the AMC provided the veteran a compensation examination in 
June 2007 to determine whether his military service 
chronically aggravated his bilateral pes cavus.  Before the 
examination, the examiner reviewed the claims file for the 
veteran's pertinent medical and other history, noting his 
bilateral foot pain since basic training in 1976.  


Objective findings indicated the arches of the veteran's feet 
were unusually high, consistent with a prior diagnosis of pes 
cavus.  Lower extremity strength and sensory responses were 
normal.  The examiner diagnosed congential pes cavus of both 
feet - which, in this doctor's opinion, was not aggravated by 
the veteran's military service and which currently causes no 
symptoms.  

There is no medical evidence refuting this unfavorable nexus 
opinion.  That is, there is clear and unmistakable medical 
evidence indicating the veteran's bilateral pes cavus is a 
congenital defect, which necessarily (i.e., clearly and 
unmistakably ) existed prior to his military service, and 
medical evidence clearly and unmistakably indicating this 
pre-existing condition was not permanently exacerbated 
(i.e., chronically aggravated) by his military service.  
Although the June 2007 VA examiner acknowledged the veteran 
had some complaints of foot and arch pain while in service, 
this examiner ultimately concluded that the veteran's 
military service did not aggravate his pre-existing, 
congenital, bilateral pes cavus.

The only evidence in favor of the veteran's claim is his lay 
statements that he experienced arch and foot pain during 
service, but this is conceded, even by the VA examiner.  And 
although the veteran is competent to report symptoms (pain, 
etc.) he has experienced involving his feet, he is not 
competent to etiologically link his current foot disorder to 
injuries he sustained during his military service.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).




ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


